                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
MAR’QUISE PEET-WILLIAMS,

                          Plaintiff,
      v.                                                  Case No. 20-cv-420-pp

ARQUEAY HAMILTON, AMY WORNER,
JANE DOE #1, and JOHN DOE #1,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
 WITHOUT PREPAYING FILING FEE (DKT. NO. 4), SCREENING COMPLAINT
             UNDER 28 U.S.C. §1915A AND DISMISSING CASE
______________________________________________________________________________

      Mar’Quise Peet-Williams, formerly an inmate at Waupun Correctional

Institution1 who is representing himself, filed a complaint under 42 U.S.C.

§1983, alleging that the defendants—his parole agent, other probation staff and

an individual who accused him of sexual assault—violated his civil rights by

revoking his parole based on false allegations. This decision resolves the

plaintiff’s motion for leave to proceed without prepaying the filing fee, dkt. no.

4, and screens his complaint, dkt. no. 1.

I.    Motion for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. No. 4)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed his complaint. See 28 U.S.C. §1915(h).


1
 The Wisconsin Department of Corrections Inmate Locator web site indicates
that the plaintiff was released to extended supervision on June 2, 2020.
https://appsdoc.wi.gov/lop/detail.do. The court reminds the plaintiff that it is
his responsibility to notify the court when his address changes.
                                         1

           Case 2:20-cv-00420-PP Filed 01/21/21 Page 1 of 7 Document 11
The PLRA allows the court to give a prisoner plaintiff the ability to proceed with

his case without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When

funds exist, the prisoner must pay an initial partial filing fee. 28 U.S.C.

§1915(b)(1). He then must pay the balance of the $350 filing fee over time,

through deductions from his prisoner account. Id.

      On April 9, 2020, the court ordered the plaintiff to pay an initial partial

filing fee of $0.60. Dkt. No. 9. The court received that fee on April 30, 2020. The

court will grant the plaintiff’s motion for leave to proceed without prepaying the

filing fee and will require him pay the remainder of the filing fee over time in

the manner explained at the end of this order.

II.   Screening the Complaint

      A.      Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include


                                          2

           Case 2:20-cv-00420-PP Filed 01/21/21 Page 2 of 7 Document 11
“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      The court construes liberally complaints filed by plaintiffs who are

representing themselves and holds such complaints to a less stringent

standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing

Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.      The Plaintiff’s Allegations

      The plaintiff alleges defendant Amy Worner was his parole agent from

2016 to 2019. Dkt. No. 1 at 3. He says on August 8, 2017, he was revoked for

“false sexual assault allegations pertaining to [defendant] Arqueay Hamilton,”

who allegedly gave false testimony and made false statements. Id. The plaintiff

states that defendant Worner failed to properly investigate the allegations and

that she retaliated against him from “prior verbal disagreements and

uncooperation [sic].” Id. at 3-4. He states that defendant Jane Doe #1 “failed to

properly assist worker/staff with basic procedures and training” and that

defendant Hamilton falsely testified about being raped and verbally assaulted.

Id. The plaintiff also alleges that defendant John Doe #1 didn’t let the plaintiff


                                            3

           Case 2:20-cv-00420-PP Filed 01/21/21 Page 3 of 7 Document 11
use certain evidence during the October 2017 revocation hearing finding him

guilty “off incredible testimony and inadmissible evidence.” Id. at 4. The

plaintiff alleges that during Hamilton’s testimony and statements, she falsely

stated that she had been raped and verbally assaulted. Id. at 3-4. The plaintiff

says that, as a result, he has suffered “false imprisonment, humiliation, pain

and suffering, deliberate indifference, defamation of character [and] emotional

distress causing PTSD.” Id. at 4. For relief, he seeks $100,000 in punitive

damages. Id. at 5.

      C.      Analysis

      The plaintiff contends that his revocation and revocation hearing were

unconstitutional—were illegal—because of the defendants’ actions. Defendant

Worner allegedly failed to investigate defendant Hamilton’s false allegations

which resulted in the plaintiff’s revocation. The plaintiff seems to allege that

Worner acted, or failed to act, out of animosity to the plaintiff based on prior

disagreements. He contends that, as a result of the defendants’ actions, he was

found guilty based inadmissible evidence and falsely imprisoned.

      The court first notes that the civil rights statute—42 U.S.C. §1983—

allows a plaintiff to sue someone who violated his rights while acting “under

color of state law.” In other words, it allows a plaintiff to sue a state official who

violated his constitutional rights while that official was performing his or her

job. The plaintiff has not alleged that Arqueay Hamilton was a state employee

or official. It appears that Hamilton was a citizen who alleged that the plaintiff

assaulted her while he was under supervision. Because the plaintiff has not


                                          4

           Case 2:20-cv-00420-PP Filed 01/21/21 Page 4 of 7 Document 11
alleged that Hamilton was a state actor acting under color of state law, the

court will dismiss Hamilton as a defendant.

      With regard to the plaintiff’s allegations against Worner and the two Doe

probation staff, the court must ask whether, if it rules in the plaintiff’s favor,

that ruling “would necessarily imply the invalidity of his conviction or

sentence.” Heck v. Humphrey, 512 U.S. 477, 487 (1994). If so, this court must

dismiss the plaintiff’s §1983 complaint. That is because §1983 allows people to

sue for certain, specific kinds of “torts”—personal injuries. Id. at 483 (citations

omitted). The Supreme Court has held that “civil tort actions are not

appropriate vehicles for challenging the validity of outstanding criminal

judgments . . . .” Id. at 485. Finding in the plaintiff’s favor on his claims would

necessarily imply the invalidity of his parole revocation.2

      If the plaintiff wants to challenge the validity, or legality, of his

revocation, he can try to exhaust his state court remedies, then challenge the

“validity of [his] confinement” by filing a petition for a writ of habeas corpus

under 28 U.S.C. §2254. Hill v. McDonough, 547 U.S. 573, 579 (2006) (quoting

Muhammad v. Close, 540 U.S. 749, 750 (2004)). The court will dismiss the

plaintiff’s complaint without prejudice. If the plaintiff decides to file a federal

habeas petition under 28 U.S.C. §2254, he will have to demonstrate that he

has “exhausted” his remedies, and he must make sure that he timely files his

petition under 28 U.S.C. §2244(d). The court will mail the plaintiff a pro se


2 Even if the plaintiff did not have a Heck issue, he probably would not be able
to recover against the probation/parole employees because of qualified
immunity.
                                          5

         Case 2:20-cv-00420-PP Filed 01/21/21 Page 5 of 7 Document 11
guide, Habeas Corpus: Answers to State Petitioners’ Common Questions, along

with this order.

III.   Conclusion

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 4.

       The court ORDERS that this case is DISMISSED WITHOUT

PREJUDICE. The clerk will enter judgment accordingly.

       The court ORDERS that the plaintiff must pay the $349.40 balance of

the filing fee as he is able.

       This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within thirty days of the entry of

judgment. See Fed. R. of App. P. 3, 4. This court may extend this deadline if a

party timely requests an extension and shows good cause or excusable neglect

for not being able to meet the thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).

       Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within twenty-eight days of

the entry of judgment. The court cannot extend this deadline. See Fed. R. Civ

P. 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must be filed

within a reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).


                                          6

         Case 2:20-cv-00420-PP Filed 01/21/21 Page 6 of 7 Document 11
      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 21st day of January, 2021.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        7

        Case 2:20-cv-00420-PP Filed 01/21/21 Page 7 of 7 Document 11
